                                                       Case 2:21-cv-01065-GMN-VCF Document 28 Filed 08/04/21 Page 1 of 3


                                                        BRIAN D. NETTLES, ESQ
                                                   1
                                                        Nevada Bar No. 7462
                                                   2    CHRISTIAN M. MORRIS, ESQ
                                                        Nevada Bar No. 11218
                                                   3    VICTORIA R. ALLEN, ESQ.
                                                        Nevada Bar No. 15005
                                                   4    NETTLES | MORRIS
                                                        1389 Galleria Drive, Suite 200
                                                   5
                                                        Henderson, NV 89014
                                                   6    Telephone: (702) 434-8282
                                                        Facsimile: (702) 434-1488
                                                   7    christian@nettlesmorris.com
                                                        victoria@nettlesmorris.com
                                                   8    Attorneys for Plaintiffs
                                                   9    -and-
                                                        Jason C. Webster (motion for admission pro hac vice
                                                  10    forthcoming)
                                                        Russell B. Serafin (pro hac vice)
                                                  11    The Webster Law Firm
                                                        6200 Savoy, Suite 150
HYMANSON & HYMANSON




                                                  12    Houston, Texas 77036
                      8816 Spanish Ridge Avenue
                         Las Vegas, NV 89148




                                                  13    Telephone: (713) 581-3900
                            702.629-3300




                                                        Facsimile: (713) 581-3907
                                                  14    Email: filing@thewebsterlawfirm.com

                                                  15                            UNITED STATES DISTRICT COURT
                                                                                     DISTRICT OF NEVADA
                                                  16
                                                        KASHIF SHANKLE as Special Administrator of      CASE NO.: 2:21−cv−01065−JAD−NJK
                                                  17    the Estate of JUAN JOSE AGUILAR
                                                        TALAVERA, deceased; MICHELLE DENISSE
                                                  18    AGUILAR GONZALEZ, as Heir to the Decedent       STIPULATION AND ORDER TO
                                                        JUAN JOSE AGUILAR TALAVERA, deceased;           STAY
                                                  19                                                    SUBMITTED IN COMPLIANCE WITH
                                                        HEITRIAN NAXYELI AGUILAR GONZALEZ,
                                                        as Heir to the Decedent JUAN JOSE AGUILAR       LR 26-1(b)
                                                  20
                                                        TALAVERA, deceased; and ZIANYA NATALIA
                                                  21    MARISA AGUILAR GONZALEZ as Heir to the
                                                        Decedent JUAN JOSE AGUILAR TALAVERA,
                                                  22
                                                        deceased, and Kashif Shankle as Special
                                                  23    Administrator of the Estate of LUIS OVIDIO
                                                        GONZALEZ FLORES, deceased, PABLO
                                                  24    GONZALEZ GONZALEZ, as Heir to the
                                                        Decedent, LUIS OVIDIO GONZALEZ FLORES,
                                                  25    deceased; LORENA GUADALUPE FLORES
                                                        BARRON as Heir to the Decedent, LUIS OVIDIO
                                                  26
                                                        GONZALEZ FLORES, deceased, and INGRID
                                                  27    YANEL ALONSO MORALES, INDIVIDUALLY
                                                        AND AS NEXT FRIEND OF L.M.G.A., A Minor
                                                  28    as Heirs to the Decedent, LUIS OVIDIO
                                                                                                   1
                                                       Case 2:21-cv-01065-GMN-VCF Document 28 Filed 08/04/21 Page 2 of 3


                                                        GONZALEZ FLORES, deceased,
                                                   1              Plaintiffs,
                                                   2    v.
                                                   3    TVPX AIRCRAFT SOLUTIONS INC., a
                                                        foreign corporation; COMPAÑÍA DE
                                                   4    AVIACIÓN Y LOGISTICA EMPRESARIAL
                                                        S.A. DE C.V. a foreign company; and TVPX
                                                   5    2017 MSN 5043 BUSINESS TRUST, a
                                                        foreign company; NABOR BONILLA
                                                   6    CALDERA, an individual; ATLANTIC
                                                        AVIATION FBO INC., a foreign corporation;
                                                   7    DOES 1 through 10; ROE ENTITIES 11
                                                        through 20; and ABC LIMITED LIABILITY
                                                   8    COMPANIES 21 through 30,
                                                   9                    Defendants.
                                                  10

                                                  11
HYMANSON & HYMANSON




                                                  12           The parties, Plaintiffs Kashif Shankle, as Special Administrator of the Estates of Juan Jose
                      8816 Spanish Ridge Avenue
                         Las Vegas, NV 89148
                            702.629-3300




                                                  13   Aguilar Talavera and Luis Ovidio Gonzalez Flores, et al., and Defendants TVPX Aircraft Solutions

                                                  14   Inc., et al., by and through their undersigned counsel, hereby stipulate as follows pursuant to Fed.
                                                  15   R. Civ. P. 15(a)(2):
                                                  16
                                                               WHEREAS, the Parties referenced hereinabove have filed their Joint Status Report [Doc.
                                                  17
                                                       20] on July 7, 2021 requesting this Court to stay the July 26, 2021 deadline to enter a discovery
                                                  18
                                                       plan/scheduling order until the Court has entered an Order on Plaintiffs’ Motion to Remand [Doc. 19].
                                                  19

                                                  20           WHEREAS, Plaintiffs’ counsel represents that service was initiated through the Hague

                                                  21   Convention for Defendants Nabor Bonilla Caldera and Compañía De Aviación Y Logistica

                                                  22   Empresarial S.A. De C.V. on May 27, 2021. No service documents have been filed in the state court
                                                  23   action at the time of removal on June 4, 2021 and Defendants have no information on when or if service
                                                  24
                                                       was initiated through the Hague Convention, other than what has been represented by Plaintiffs’ counsel.
                                                  25
                                                       No appearance has been made by either Defendant, Nabor Bonilla Caldera or Defendant, Compañía De
                                                  26
                                                       Aviación Y Logistica Empresarial S.A. De C.V., and thus the parties herein are not representing a
                                                  27
                                                       position for them in this stipulation and order to stay.
                                                  28
                                                                                                             2
                                                       Case 2:21-cv-01065-GMN-VCF Document 28 Filed 08/04/21 Page 3 of 3


                                                              WHEREAS, the Parties herein agree that this Court should stay the July 26, 2021, deadline
                                                   1

                                                   2   to enter a discovery plan/scheduling order until the Court has entered an Order on Plaintiffs’ Motion

                                                   3   to Remand [Doc. 19] in this matter.
                                                   4          IT IS STIPULATED AND AGREED BY THE PARTIES that all activity in this case shall
                                                   5
                                                       be stayed until such time that this Court has reviewed the papers of this case and has decided a
                                                   6
                                                       ruling on Plaintiffs’ Motion to Remand [Doc. 19] herein.
                                                   7

                                                   8   DATED this 26th day of July, 2021.                     THE WEBSTER LAW FIRM

                                                   9                                                          /s/ Russell B. Serafin
                                                                                                              Russell B. Serafin
                                                  10                                                          Texas State Bar No. 18031500
                                                                                                              6200 Savoy Drive, Suite 150
                                                  11
                                                                                                              Houston, Texas 77036
HYMANSON & HYMANSON




                                                  12                                                          Attorneys for Plaintiffs
                      8816 Spanish Ridge Avenue
                         Las Vegas, NV 89148
                            702.629-3300




                                                  13                                                          HYMANSON & HYMANSON
                                                  14                                                          /s/ Henry Joseph Hymanson
                                                  15                                                          Philip M. Hymanson, Esq.
                                                                                                              Nevada State Bar No. 2253
                                                  16                                                          Henry Joseph Hymanson
                                                                                                              Nevada State Bar No. 14381
                                                  17        IT IS SO ORDERED.                                 8816 Spanish Ridge Ave.
                                                                                                              Las Vegas, NV 89148
                                                  18                    4 day of August, 2021.                Attorneys for Defendants TVPX Aircraft
                                                            Dated this ____
                                                  19                                                          Solutions Inc. and TVPX 2017 MSN 5043
                                                                                                              Business Trust
                                                  20

                                                  21        ___________________________
                                                            Gloria M. Navarro, District Judge
                                                  22        UNITED STATES DISTRICT COURT
                                                  23

                                                  24                                    CERTIFICATE OF SERVICE

                                                  25           I HEREBY CERTIFY that I am an employee of THE WEBSTER LAW FIRM and that
                                                       service of the foregoing STIPULATION AND ORDER TO STAY was made on the 26th day of
                                                  26   July 2021, to all parties and counsel as identified on the Court-generated Notice of Electronic
                                                       Filing system.
                                                  27
                                                                                                     /s/Vanessa Aguirre
                                                  28                                                 An employee of THE WEBSTER LAW FIRM
                                                                                                         3
